Citation Nr: 1215977	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-44 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthropathy of the right second metatarsal phalangeal joint.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to VA treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active duty military service from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In December 2009, the Veteran testified at a hearing held before a decision review officer at the RO.  At transcript of the hearing has been associated with the file.

Since the last supplemental statement of the case (SSOC), additional evidence has been placed in the Veteran's Virtual VA file, without a waiver, in the form of medical records.  Also, the Veteran submitted a statement without a waiver that was received in April 2010.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the medical records are not pertinent to the issues on appeal because they relate to other disabilities or do not provide information relevant to the issues on appeal.  

In this regard, the Board observes that the records indicate that the Veteran had a myocardial infarction in April 2011; as discussed below, the Veteran indicates having heart problems as a result of the septic shock and abscess.  However, as discussed in detail below, even if the Veteran's heart problems are related to the septic shock and abscess, the evidence fails to show that VA treatment caused the septic shock and/or abscess.  Therefore, as the medical evidence does not provide pertinent information to the issue of a nexus for the claim for benefits pursuant to 38 U.S.C.A. § 1151, nor is there information pertinent to applying the rating criteria for the right toe disability, the Board finds that it is not relevant to the issues on appeal.  Also, the Veteran's statement, while pertinent, is duplicative or cumulative of contentions considered by the RO.  Consequently, a remand is not necessary.


FINDINGS OF FACT

1.  The service-connected degenerative arthropathy of the right second metatarsal phalangeal joint is manifested by no worse than moderately severe disability evidenced by pain, weakness and stiffness.

2.  The Veteran's residuals of septic shock and abscess surgery are not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor are they the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the service-connected degenerative arthropathy of the right second metatarsal phalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5283 (2011).

2.  The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in March 2009 complied with VA's duty to notify the Veteran with regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's initial rating claim for his right foot, this claim is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the June 2009 rating decision, a letter dated in December 2008 letter advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in April 2009 (right foot) and May 2009 (38 U.S.C.A. § 1151).  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has no duty to assist that was unmet.  

II.  Analysis

	A.  Increased Rating For Service-Connected Right Foot Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the right foot issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.  

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for his degenerative arthropathy of the right second metatarsal phalangeal joint due to the severity of his symptomatology.  However, the pertinent medical findings, as shown in the treatment records and examination conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In this case, the Veteran's degenerative arthropathy of the right second metatarsal phalangeal joint is currently rated as 20 percent disabling by analogy under DC 5283, which evaluates impairment from malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283 (2011).  Specifically, pursuant to this Code, a 20 percent disability evaluation is warranted for moderately severe disability.  Id.  A 30 percent disability evaluation is warranted for severe disability.  Id.  

The Board observes that the words "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2011). 

Post-service treatment records during this appeal show that the Veteran has right foot pain and functional limitations.  A podiatry consultation dated in November 2008 indicates that the Veteran's pain was rated as six to eight on scale of one to ten (6-8/10).  The Veteran also complained of constant burning, tingling and numbness; his foot had the sensation that it was cold all the time.  His gait was non-antalgic.  Examination revealed weak pedal pulses of 1/4.  There was evidence of absent protective sensation in toes two through five.  Vibratory sensation was also absent.  The Veteran's complaints were thought to be consistent with neuritis, neuropathy most probably due to alcohol use.  His symptoms also suggested early signs of peripheral vascular disease.  X-rays revealed no signs of fracture or other abnormality.  X-rays in November 2008 revealed moderate degenerative arthropathy of the right second metatarsophalangeal joint with possible Freiberg's infraction of the right second metatarsal head.  

A statement from the Veteran's VA physician dated in February 2009 indicates that the Veteran was severely disabled with his right foot.  He was only able to walk up to 200 feet before he had a significant amount of pain.  The Veteran was provided with a cane.

The Veteran was afforded a VA examination in April 2009.  The examiner opined that the Veteran appeared to have two types of pain in his foot; one was related to an in-service injury and the other was neuropathic and related to a nonservice-connected low back injury.  The Veteran reported having a lot of pain in his heels and toes especially when he stood more than 15 minutes.  He walked with a cane.  He was unable to walk more than 50 yards without having to stop to rest because of the right leg and right foot pain.  He could not stand more than 10-15 minutes.  He worked as a chef, which required prolonged standing.  The Veteran reported that he leaned on the counter and rested his right foot on the bottom shelf whenever he had to stand more than 15 minutes.  He also had a small kitchen stool nearby where he sat frequently and pretended to be pulling up his socks so that he could rest for a few minutes before he had to stand up and continue working.  He tried to sit down every 15 minutes or so if he could.  There was weakness and stiffness involving the right ankle.   There was no swelling, locking, or giving way.  He did not use a right ankle brace.  He walked with a cane because of the right ankle and right leg pain.  There were no constitutional symptoms.  His left leg was the more dominant leg.

Examination revealed no swelling, deformities or tenderness in the right ankle or right foot.  Skin was intact.  Posterior tibial pulse appeared slightly diminished compared to the left.  Muscle strength appeared normal and symmetrical to the left side.  Range of motion testing revealed dorsiflexion of 10 degrees and plantar flexion of 35 degrees.  There was objective evidence of pain at forced dorsiflexion.  There was no additional loss of range of motion on repetitive movement.  Eversion and inversion were within normal limits without pain.  There was moderate tenderness on the bottom of the right heel.  There was also moderate tenderness over the second and third metatarsal phalangeal joints.  The rest of the examination of the right leg was within normal limits.  Sensation was intact to pinprick and touch.  The Veteran reported that he had numbness in his right leg extending down to the right foot.  The diagnosis was moderate degenerative arthropathy of the right second metatarsophalangeal joint.  The Veteran also had a radicular-type pain involving his right leg that was more than likely secondary to his nonservice-connected spondylosis of L5-S1. 

Based on a review of the evidence, the Board finds that an initial rating in excess of 20 percent for the Veteran's service-connected degenerative arthropathy of the right second metatarsal phalangeal joint is not warranted.  The next higher rating of 30 percent requires that the disability be considered severe.  In this case, the totality of the evidence fails to show that the Veteran's degenerative arthropathy of the right second metatarsal phalangeal joint symptomatology more nearly approximates the criteria for a 30 percent evaluation.  

In reaching this conclusion, the Board observes that the term "severe" is not specifically defined by the regulation, but a review of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability somewhat greater than that experienced by the Veteran.  For example, a 30 percent evaluation can be assigned under the provisions of DC 5276, for unilateral pronounced flatfoot disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Similarly, a 30 percent rating under DC 5278 may be assigned for unilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, DCs 5276, 5278 (2011).  The Veteran's right foot disability, which primarily has been shown to cause pain and limits walking or prolonged standing, does not rise to such levels.  Moreover, the April 2009 VA examiner opined that the Veteran's right foot disability was moderate, which is consistent with no more than a 20 disability rating under DC 5283.

The Board acknowledges the February 2009 letter from the Veteran's VA physician indicating that the Veteran's right foot disability was severe as he was only able to walk up to 200 feet before he had a significant amount of pain and used a cane for ambulation.  However, when taking into account the actual symptomatology shown in VA treatment records and at the April 2009 examination, the Veteran's disability is manifested by pain, weakness and stiffness, and limitations of not being able for 50 yards without having to stop to rest or 200 yards before significant pain, and the inability to stand more than 10-15 minutes.  Additionally, the Veteran has been shown to have limited motion of dorsiflexion of 10 degrees, with normal dorsiflexion being to 20 degrees; and plantar flexion of 35 degrees, with normal plantar flexion being to 45 degrees.  Considering the symptomatology discussed above that is contemplated for 30 percent disability evaluations for other foot disabilities, the Board reiterates that the Veteran's service-connected right foot disability is best characterized as moderately severe, which warrants the currently assigned 20 percent rating.  Furthermore, considering that the Veteran works as a chef, which requires standing on his feet even though he may rest every 15 minutes, weighs against a finding of severe disability.  

The Board has also considered whether a rating in excess of 20 percent is warranted under any of the other diagnostic codes used to rate foot disabilities.  In this case, as discussed above, a 30 percent rating under DC 5276 requires symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, which have not been shown.  The only rating available under DC 5277 is 10 percent.  Thus, a higher initial rating is not available-and, indeed, the Veteran been shown to have bilateral weak foot.  Also as discussed above, a 30 percent rating under DC 5278 requires symptoms such as marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity have not been shown, nor has the Veteran been shown to have claw foot.  Only ratings of 10 percent are available under DCs 5279, 5280, 5281, and 5282, and, in any event, the Veteran has not been shown to have anterior metatarsalgia, hallux valgus, hallux rigidus, and hammer toe, rendering those DCs inapplicable.  Finally, although a 30 percent rating is available under DC 5284 for severe foot injuries, for the reasons set forth above,  the symptomatology shown since the date of service connection does not equate to a severe disability.  

Consequently, the Board finds that a rating in excess of 20 percent for the Veteran's degenerative arthropathy of the right second metatarsal phalangeal joint is not warranted under any of the other diagnostic codes used to rate foot disabilities.  See 38 C.F.R. § 4.71a, DCs 5277-5284 (2011).

In reaching this decision, the Board has considered the Veteran's belief that he is entitled to an initial rating in excess of 20 percent because of the functional limitations he has due to his degenerative arthropathy of the right second metatarsal phalangeal joint.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 20 have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the degenerative arthropathy of the Veteran's right second metatarsal phalangeal joint warrants a rating in excess of 20 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 20 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the degenerative arthropathy of the Veteran's right second metatarsal phalangeal joint has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the degenerative arthropathy of the right second metatarsal phalangeal joint has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected degenerative arthropathy of the right second metatarsal phalangeal joint.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	B.  Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he entitled to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to prolonged use of morphine.  Specifically, the Veteran contends that he was prescribed morphine and was not told to use stool softeners, which led to constipation, which then led to an abscess and septic shock.  See, e.g., March 2009 claim and supporting statement.  The Veteran contends that his residuals include occasional loss of bowel control and constipation, loss of memory, and irregular heart beat.  Id.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2011).

According to post-service medical records in the present appeal, the Veteran was initially prescribed morphine to treat right leg and foot pain in September 2008 by the VA Medical Center (VAMC) in Hot Springs, South Dakota.  There is no indication that the Veteran was apprised that a possible side effect of morphine use was constipation.  On October 29, 2008, the Veteran reported to the Hot Springs VAMC complaining of having a constipation problem.  On October 30, 2008, he reported having constipation for over a week and having a small bowel movement two days earlier.  He reported that the constipation caused his hemorrhoids to flare and he now had rectal pain.  A record dated November 1, 2008, reveals that the Veteran had not been taking any stool softeners, but had some sent to his home.  He was currently staying with a friend.  

The Veteran was subsequently admitted to the VAMC in Hot Springs for constipation/abdominal and rectal pain on November 3, 2008.  He was initially found to be in atrial fibrillation, which the Veteran believed just occurred over the last week or so, mainly because he had had his blood pressure checked the week earlier and no one mentioned that his pulse was irregular, but it could have been intermittent, not noted, so the duration of atrial fibrillation was questionable.  The Veteran reported that he had been having abdominal and rectal pain for several weeks and was given hemorrhoid and pain medications.  He was diagnosed with atrial fibrillation, possibly fairly recent; abdominal pain and distention with perirectal pain; external/internal hemorrhoids; probable constipation; and rule out medical/metabolic problems, contributing to the distention.  Additionally, early perirectal abscess, diverticular disease/abscess, early perirectal cellulitis were to be ruled out.  

A surgery consultation dated November 3, 2008, indicates that the Veteran was treated over the last week or so for constipation, which really did not do much for him.  Since then, he had developed an indurated area around his rectum all the way around in a ring-like area, as well as left lower quadrant pain.  The Veteran reported not having any bowel movements in approximately six days.  He then had rectal pain and swelling in the rectal area, as well as pain in the right lower extremity.  The Veteran denied any cardiac problems and was unaware on admission of having the problem with his heart.  He was diagnosed with rectal induration with probable start of rectal abscess.  The surgeon found the left lower quadrant pain disturbing because it could be that with all of the constipation, he might have ruptured a diverticulum and might have an abscess in there.  
The Veteran was discharged from the VAMC in Hot Springs on November 4, 2008, and was transferred the VAMC in Minneapolis, Minnesota.  The discharge summary shows that the Veteran was diagnosed, in pertinent part, with cholecystitis, atrial fibrillation, and rectal pain/hemorrhoids versus other.  A cardiology consultation request dated November 5, 2008, at the VAMC in Minneapolis indicates that the Veteran's atrial fibrillation was thought to be likely secondary to infection.  An infectious disease consultation also dated November 5, 2008, shows that the Veteran reported having constipation and perirectal pain for the last week, managed initially by laxatives and sitz bathes.  He also noticed feeling warm and having chills for the last few days.  The diagnosis was perirectal abscess, urinary tract infection, and suspected cholecystitis.  Another record dated that same day shows that he was subsequently diagnosed, in pertinent part, with perirectal cellulitis/abscess, which was sepsis by definition, atrial fibrillation and urinary tract infection.  On November 5, 2008, the Veteran had surgery for his perirectal abscess.  The abscess was noted to be horseshoe type.  A mental health consultation dated November 7, 2008, shows that the Veteran was opined to not have been taking care of himself.  

The Veteran was discharged from the VAMC in Minneapolis on November 8, 2008, and was transferred back to the Hot Springs VAMC.  A history and physical note dated November 8, 2008, reveals that the Veteran's probable sepsis was associated with the abscess, a urinary tract infection, and possible pneumonia.  On November 14, 2008, the Veteran was discharged from the VAMC with pertinent diagnoses of perirectal abscess and atrial fibrillation.  None of the Veteran's medical records associated with his treatment indicate that the constipation was the cause of the perirectal abscess or the sepsis.

A VA medical opinion was obtained in May 2009.  The examiner noted that the Veteran was claiming residuals of occasional loss of bowel control, loss of memory, and irregular heartbeat from septic shock and abscess surgery.  The examiner also noted that the Veteran contended that the prolonged use of morphine caused the abscess.  The examiner provided a brief history of the Veteran's use of morphine and his treatment in October 2008 to November 2008 for the abscess and septic shock.  In reviewing the records, it was the examiner's opinion that the Veteran was treated in a very appropriate manner of his pain and discomfort.  There were no findings that would establish careless, negligence, lack of proper skill, impaired judgment or similar instance of fault in providing the care and treatment to the Veteran.  He had received an evaluation when he arrived at Hot Springs, a surgical evaluation, and the opinion was that he needed to be stabilized before surgery could be done.  Because of his other complications, he was transferred to Minneapolis, where he was stabilized and surgery was completed.  

The examiner opined that morphine was noted to cause constipation.  However, in reviewing a medical literature database, the examiner could not find that that would cause the indicated perianal glands to become infected and then could develop tissue in a horseshoe type.  Sometimes, findings could be externally asymptomatic.  The Veteran was found to be, by definition, septic.  His recovery was quite good and quite stable at that time.  There was no indication in the medical literature database that morphine would cause an irregular heartbeat or cause atrial fibrillation.  The septic condition and abscess were a one time finding and were not a chronic problem at that time.  It was also noted that the Veteran was felt by the Minneapolis evaluators to be in the process of early alcohol withdrawal, had not been taking care of himself, and had low nutrition based on laboratory findings at that time.  Generally speaking, atrial fibrillation to the heart is either related to an electrical problem relating to the heart, which could possibly be related to coronary artery disease; but had not been found in the medical literature or other records that it was related to morphine use at that time.  

Therefore, on the basis of those findings, the examiner opined that the Veteran's current disability was less likely than not related to any VA treatment, medical, surgical, or otherwise, that resulted in his current problems.  The examiner observed that, interestingly enough, the Veteran requested more morphine on March 16, 2009, March 17, 2009, and March 23, 2009.  On March 25, 2009, the Veteran requested a renewal of his morphine and was placed on Percocet.  The March 30, 2009, examination revealed that bowel sounds were present and no abnormality with his bowels was noted at that time.  Based on these results, and in reviewing the medical literature, the examiner concluded that the opinion was as stated above.

A report of contact with the May 2009 examiner dated in August 2009 shows that the examiner opined that the Veteran's complaint of memory problems was less likely related to his septic shock and abscess surgery as related to prolonged use of morphine.  The rationale was that there was no medical evidence of record or found on examination that the Veteran had a diagnosed memory disability.  On examination, he was alert and oriented and provided a complete history.  There was no indication in the medical literature database that septic shock or the use of morphine would cause a long-term memory loss.  Morphine could cause acute memory loss, but not long-term memory loss.  Any memory difficulties would be more likely related to his alcohol use as that was well documented in his records.  

The Veteran testified at his December 2009 hearing that he had constipation after taking the prescribed morphine and that he was not told to use laxatives or warned that morphine caused constipation.  He referenced research indicating that constipation could cause bleeding and possible anal fissures, which could cause abscesses.  He further testified that he did not think to take over-the-counter laxatives himself because of his constipation and that he was unsure of what diagnosed heart condition he had, but that he was taking medication for his heart.  He also testified having memory loss.  The representative argued that the May 2009 opinion was not adequate as the examiner did not interview the Veteran.  

Based on a review of the evidence, that Board finds that compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to prolonged use of morphine is not warranted.  Initially, the Board finds that the Veteran does have additional disability as a result of his septic shock and abscess surgery.  The Board acknowledges the Veteran's reports of occasional loss of bowel control and constipation and irregular heart beat.  The Veteran is competent to report his loss of bowel control and constipation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As noted in the Introduction, additional medical records, without a waiver, indicate that the Veteran had a myocardial infarction in 2011.  However, regardless of whether the Veteran's current heart disorder is related to the abscess and/or septic shock, the evidence fails to show that the Veteran's additional disability is the result of VA treatment.  Additionally, with regards to the loss of memory, the only medical opinion of record, that of the May 2009 examiner, indicates that the Veteran's memory loss is more likely due to his alcohol use.  That opinion is uncontradicted.  

To the extent that the Veteran does have any additional disability, in this case, the evidence fails to show that any additional disability is caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing treatment in September 2008 to November 2008, to include the prescription of morphine.  The Board concedes the Veteran's argument that morphine caused constipation; the May 2009 examiner opined that morphine was noted to cause constipation.  However, regardless of whether the Veteran was not warned of constipation or told to use a stool softener in connection with morphine, the evidence does not indicate that the Veteran's constipation caused his perirectal abscess and resultant septic shock.  The only medical opinion of record, that of the May 2009 VA examiner, indicates that, although constipation can be caused by morphine, constipation less likely than not caused the abscess.  That opinion is uncontradicted.  The opinion was also based upon a thorough review of the record, which included the Veteran's contentions and medical research.  

The Board acknowledges the representative's argument at the December 2009 hearing that the opinion is not adequate because the examiner did not interview the Veteran.  However, the examiner reviewed the Veteran's claims file, which included his claim and other written contentions, as well as the pertinent medical evidence of record.  The Board observes that the May 2009 examiner is the same examiner who conducted the examination for the Veteran's foot and that the examination included a general physical examination of the Veteran.  Thus, the Board can find no basis to conclude that the opinion is not adequate.  The Board further acknowledges the representative's March 2011 argument that the opinion is not adequate because the examiner did not address the Veteran's contention that he was not warned about the potential for constipation when prescribed morphine.  However, as set forth in detail above, regardless of whether the Veteran was or was not notified about the potential for constipation, the examiner concluded that constipation did not cause his septic shock and abscess.  The examiner's failure to address whether the Veteran was warned about the side effect of constipation is moot.

Here, the evidence does not show that the prescription of morphine by VA caused any residuals of septic shock and abscess surgery.  No medical professional has provided an opinion that the prescription of morphine caused the abscess and septic shock.  Further, no medical professional has provided any indication that the abscess and septic shock is in any way due to VA treatment.  The May 2009 examiner opined that the Veteran was treated in a very appropriate manner of his pain and discomforts.  There were no findings that would establish careless, negligence, lack of proper skill, impaired judgment or similar instance of fault in providing the care and treatment to the Veteran.  Indeed, the Veteran has not contended that the treatment that he received from the time he was initially hospitalized on November 3, 2008, caused additional disability.  Rather, his only contention has been that he was prescribed morphine without being notified of the side effect of constipation, and that such prescription was either careless, negligent, showed a lack of proper skill, error in judgment, similar instance of fault on VA's part; or that such prescription was provided without his informed consent.

Since the only medical opinion of record, that of the May 2009 examiner, indicates that the prescription of morphine, which did result in constipation, did not cause the Veteran's abscess, septic shock, or any of the residuals complained of by the Veteran, the Board need not address whether the prescription of morphine by VA was careless, negligent, lacked proper skill, was an error in judgment, or there was similar instance of fault on VA's part, or that the proximate cause of his residuals was an event that was not reasonably foreseeable.

Thus, the Board finds that the competent evidence of record fails to demonstrate that any additional disability from the septic shock and abscess was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in prescribing morphine, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has residuals of septic shock and abscess surgery as related to prolonged use of morphine prescribed by morphine.  The Board also acknowledges the medical research that the Veteran presented at his December 2009 hearing.  However, such research is general and does not specifically apply to the Veteran's case.  Rather, the Board is more persuaded by the opinion of the May 2009 examiner.  Additionally, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether he has additional disability due to the use of morphine prescribed by VA that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to prolonged use of morphine.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to VA treatment is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative arthropathy of the right second metatarsal phalangeal joint is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as related to VA treatment is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


